ATTORNEY GzuEVANCE COMMISSION                     *         IN THE
OF   MARYLAND                                     *         COURT OF APPEALS
                                                  *         OF MARYLAND
                                                  ,(

                                                  t
       Petitioner                                 {<


                                                  *         Misc. Docket AG
v.*
                                                  *         No.
                                                                  58
ELIZABETH MARGARET              FISCHER           *
                                                  *         September Term, 2017
       Respondent                                 *

                                            ORDER

       This matter having come before the Court on the presentation of a certified copy       of

the Order of the Virginia State Bar Disciplinary Authority dated June 9, 2015 wherein

Elizabeth   M. Fischer's license to practice law in the Commonwealth of Virginia         was

revoked; it is   this   16th     day   of    January         ,2018,

       ORDERED by the Court of Appeals of Maryland that the Respondent, Elizabeth M.

Fischer, be, and she is hereby, temporarily suspended, effective immediately, from the

practice of law in the State of Maryland, pending further order of this Court, pursuant to

Maryland Rule l9-737(d); and it is further,

       ORDERED that the Clerk of this Court shall strike the name Elizabeth Margaret

Fischer from the register of attorneys, and pursuant to Maryland Rules 19-737(i) and l9-

761(b) shall certiff that fact to the Trustees of the Client Protection Fund and the clerks   of

all judicial tribunals in the State.


                                                       /s/ Clayton Greene Jr.
                                                  Judge